


AGREEMENT
This Agreement (the “Agreement”) is made and entered into as of February 26,
2016, by and among the persons and entities listed on Schedule A hereto (each,
individually, an “MHR Entity” and collectively, the “MHR Entities”) and Titan
International Inc., a Delaware corporation (the “Company”).
WHEREAS, the MHR Entities and their respective affiliates and associates may
desire to become the owner of additional shares of common stock, par value
$0.0001 per share, of the Company (“Common Stock”) without being subject to the
restrictions under Section 203 of the General Corporation Law of the State of
Delaware (“DGCL 203”) applicable to a “business combination” with an “interested
stockholder” (each such term, as used in this Agreement, shall have the meaning
given to it in DGCL 203, except as described in Section 10 hereof), so long as
the MHR Entities and their affiliates and associates do not own 20% or more of
the voting power of the then issued and outstanding shares of voting stock
(“Voting Stock”) of the Company.
NOW THEREFORE, in consideration of the premises and the covenants of the parties
set forth in this agreement, and for other good and valuable consideration the
receipt and adequacy of which are hereby acknowledged, and intending to be
legally bound, the undersigned hereby agree as follows:
1.Agreements of the Company.
a.    The Company hereby represents and warrants to the MHR Entities that,
contingent upon the execution and delivery of this Agreement by the MHR
Entities, the Board has taken all action necessary to render inapplicable the
restrictions on “business combinations” set forth in DGCL 203 solely in
connection with the MHR Entities and their respective affiliates and associates
becoming, whether in a single transaction or multiple transactions from time to
time until the end of the Standstill Period, the owner of up to an aggregate of
19.99% of the voting power of the then issued and outstanding shares of Voting
Stock of the Company (the “Waiver”). However, in the event that the MHR Entities
and their respective affiliates and associates become the owner of an aggregate
of 20% or more of the voting power of the then issued and outstanding shares of
Voting Stock of the Company during the Standstill Period, then from and after
that date (the “Excess Date”), notwithstanding the Waiver, DGCL 203 shall apply
as described in Section 2.b. hereof as if the MHR Entities owned 15% or more of
the voting power of the then issued and outstanding shares of Voting Stock of
the Company commencing on the Excess Date and there were no Waiver in effect
from and after the Excess Date. Notwithstanding the foregoing, any transactions
or other events, if any, that occurred during the period when the Waiver was in
effect shall not be deemed to have violated or triggered the applicability of
DGCL 203 prior to the Excess Date.
b.    During the Standstill Period, so long as the MHR Entities are in
compliance with the provisions of Section 2 of this Agreement, the Company will
not, without the prior written consent of the MHR Entities, adopt a stockholder
rights plan or similar “poison pill” rights plan triggered by the acquisition of
less than 20% of the voting power of the then issued and outstanding shares of
Voting Stock of the Company.
2. Agreements of the MHR Entities.
a.Subject to Section 2.b. below, during the Standstill Period, so long as at
least one director of the Company is a MHR Director, none of the MHR Entities or
any of their respective affiliates and associates, individually, or in any
combination of two or more, shall, without the prior approval or written consent
of a majority of the Non-MHR Directors:

1

--------------------------------------------------------------------------------




i.solicit proxies or stockholder consents or participate in any such
solicitation (other than a solicitation by the Board) for any purpose relating
to
1. the election or removal of directors of the Company;
2. (a) the certificate of incorporation or bylaws of the Company, (b) any
stockholder rights or similar poison pill plan of the Company not adopted in
violation of Section 1.b. above, (c) matters within the scope of the Corporate
Governance Policy or Business Conduct Policy of the Company, (d) compensation of
directors, officers, employees or agents of the Company, or (e) any other matter
for which the Board is soliciting stockholder votes pursuant to law, the
certificate of incorporation or bylaws, or the rules of any stock exchange upon
which securities of the Company are then traded, provided, however, that while
the MHR entities may not solicit proxies or stockholder consents or participate
in any such solicitation (other than a solicitation by the Board) in order to
cause any amendment, change or supplement in the enumerated items in this
subsection 2, the prohibition against such solicitations by MHR Entities shall
cease with respect to any matter changed or affected in any way by any matter
changed by the Board or proposed by the Board to be changed by action of the
stockholders;
3. a “business combination”, the consummation of which has not been approved by
or consented to in writing by the Board, including a majority of the Non-MHR
Directors;
ii.form, join, encourage, influence, advise or participate in a “group” (as
defined in Section 13(d)(3) of the Exchange Act) in connection with any of the
foregoing;
iii.assist, advise, induce or encourage (including by knowingly providing or
arranging financing for that purpose) any other person in connection with any of
the foregoing;
iv.agree or offer to take, or encourage or propose (publicly or otherwise) the
taking of, any action referred to in any of the foregoing; or
v.make, or take any action (including a request to waive or amend any provision
of this Agreement) that would cause the Company to make, a public announcement
regarding any intention of the MHR Entities or any of their respective
affiliates and associates to take an action that would be prohibited by any of
the foregoing.
b.Each of the MHR Entities agree that if at any time during the Standstill
Period any MHR Entity or any of its affiliates and associates becomes the owner
of shares of voting stock of the Company such that the MHR Entities would,
together with their affiliates and associates, in the aggregate own 20% or more
of the voting power of the issued and outstanding shares of voting stock of the
Company under circumstances in which the restrictions on “business combinations”
would, but for the Waiver, be applicable to the Company and the MHR Entities
(any event causing the MHR Entities and their affiliates and associates to own
in the aggregate 20% or more of the voting power of the then issued and
outstanding shares of voting stock of the Company, an “Additional Acquisition”),
then, notwithstanding the Waiver referred to in Section 1 of this Agreement,
from and after the Excess Date (i) the restrictions under DGCL 203 applicable to
a “business combination” with an “interested stockholder” shall apply as a
matter of contract pursuant to this Agreement (except as modified herein) to the
MHR Entities and their respective affiliates and associates as if such Waiver
had not been granted and as if the Additional Acquisition had caused each MHR
Entity and its affiliates and associates to become an “interested stockholder”
for purposes of DGCL 203 (except that, for all purposes of this Agreement,
references to “15%” in DGCL 203 shall be deemed to be replaced with “20%”); and
(ii) the MHR Entities and their affiliates and associates will

2

--------------------------------------------------------------------------------




not engage in any “business combination” with the Company for a period of 3
years following the Excess Date, unless:
i.prior to the Excess Date, the Board approved, including approval by a majority
of the Non-MHR Directors, either the “business combination” or the Additional
Acquisition;
ii.upon consummation of the transaction which resulted in the MHR Entities and
their affiliates and associates becoming the owner(s) of 20% or more of the
voting power of the issued and outstanding shares of voting stock of the
Company, the MHR Entities and their affiliates and associates owned at least 85%
of the voting power of the voting stock of the Company outstanding at the time
the transaction commenced, excluding for purposes of determining the voting
stock outstanding (but not the outstanding voting stock owned by the MHR
Entities and their affiliates and associates) those shares owned (i) by persons
who are directors and also officers of the Company and (ii) employee stock plans
in which employee participants do not have the right to determine confidentially
whether shares held subject to the plan will be tendered in a tender or exchange
offer; or
iii.at or subsequent to such time the “business combination” is approved by the
Board, including by a majority of the Non-MHR Directors, and authorized at an
annual or special meeting of stockholders, and not by written consent, by the
affirmative vote of at least 66 2/3% of the voting power of the outstanding
voting stock which is not owned by the MHR Entities and their affiliates and
associates; or
iv.unless any of the exceptions in DGCL 203 (b) (3), (4), (5) (6) or (7) apply.
3.Representations of the Company. The Company represents and warrants to that
MHR Entities that:
a.as of February 15, 2016, there were 53,957,160 shares of Common Stock issued
and outstanding which is the only class of “voting stock” (as defined in DGCL
203) of the Company;
b.this Agreement has been duly authorized by all necessary corporate action of
the Company; and
c.this Agreement is a valid and binding agreement of the Company, enforceable
against it in accordance with its terms.
4.Representations of the MHR Entities. The MHR Entities hereby represent and
warrant to the Company that:
a.this Agreement has been duly authorized by all necessary corporate,
partnership or limited liability company action, as the case may be, of each of
the MHR Entities;
b.this Agreement is a valid and binding agreement of each MHR Entity,
enforceable against it in accordance with its terms; and
c.at all times for the past three years, the MHR Entities, together with their
affiliates and associates, in the aggregate, have not owned 15% or more of the
Company’s Common Stock.

3

--------------------------------------------------------------------------------




5.    Miscellaneous. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, with the same effect as if the
signatures were upon the same instrument. All representations, warranties,
covenants and agreements made herein shall survive the execution and delivery of
this Agreement. This Agreement constitutes the entire agreement among the
parties hereto in respect of the subject matter hereof. No provision of this
Agreement may be: (a) amended except by an instrument in writing executed by the
parties hereto; or (b) waived except by an instrument in writing executed by the
party against whom the waiver is to be effective; provided that any such
amendment or waiver has been approved by the Board, including, to the fullest
extent permitted by law, by a majority of the Non-MHR Directors. This Agreement
shall not be terminated except by an instrument in writing executed by the
parties hereto; provided that any such termination has been approved by the
Board, including, to the fullest extent permitted by law, by a majority of the
Non-MHR Directors.
6.    Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Delaware, without
regard to choice of law principles that would compel the application of the laws
of any other jurisdiction. Each of the parties hereto irrevocably agrees that
any legal action or proceeding that may be based upon, arise out of or relate to
this Agreement or the negotiation, execution or performance hereof, shall be
brought and determined exclusively in the Chancery Court of the State of
Delaware and any state appellate court therefrom located in the State of
Delaware (or, only if the Chancery Court of the State of Delaware declines to
accept jurisdiction over a particular matter, any state or federal court located
in the State of Delaware).
7.    Waiver of Jury Trial. Each of the parties hereto hereby irrevocably waives
any and all rights to trial by jury in any legal proceeding arising out of or
related to this Agreement.
8.    Specific Enforcement. The parties hereto agree that irreparable damage,
for which monetary damages would not be an adequate remedy, would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached by the parties
hereto. It is accordingly agreed that the parties hereto shall be entitled to an
injunction or injunctions, or any other appropriate form of specific performance
or equitable relief, to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in any court of competent
jurisdiction, this being in addition to any other remedy to which they are
entitled under the terms of this Agreement at law or in equity. Each party
hereto accordingly agrees not to raise any objections to the availability of the
equitable remedy of specific performance to prevent or restrain breaches or
threatened breaches of, or to enforce compliance with, the covenants and
obligations of such party under this Agreement.
9.    Joint Negotiation. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement.
10.    Definitions. As used in this Agreement, the following terms have the
respective meanings set forth below:
a.“Board” shall mean the Board of Directors of the Company;
b.“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended;

4

--------------------------------------------------------------------------------




c.“Non-MHR Directors” shall mean the members of the Board that are not
affiliated or associated with, and were not nominated or proposed for election
by, any MHR Entity or any affiliate or associate thereof;
d.“MHR Director” shall mean any member of the Board that is affiliated or
associated with, or nominated or proposed for election by, any MHR Entity or any
affiliate or associate thereof;
e.“Standstill Period” shall mean the period commencing on the date hereof and
ending on the date that is three years from the date of this Agreement; and
f.the terms “affiliate,” “associate,” “owner” (including the terms “own” and
“owned”), “stock” and “voting stock” have the meanings given to them in DGCL
203.
[Signature Page Follows]

5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF this Agreement has been executed as of the date set forth
above.


 
TITAN INTERNATIONAL, INC.



By:
/s/ MAURICE M. TAYLOR JR.
 
Maurice M. Taylor Jr.
 
Chairman and Chief Executive Officer
 
 





MHR ENTITIES:
MHR INSTITUTIONAL PARTNERS III LP
By:
MHR Institutional Advisors III LLC,
 
 its General Partner
 
 
By:
/s/ JANET YEUNG
 
Janet Yeung
 
Authorized Signatory
 
 



MHR CAPITAL PARTNERS MASTER ACCOUNT LP
By:
MHR Advisors LLC,
 
 its General Partner
 
 
By:
/s/ JANET YEUNG
 
Janet Yeung
 
Authorized Signatory
 
 



MHR CAPITAL PARTNERS (100) LP
By:
MHR Advisors LLC,
 
 its General Partner
 
 
By:
/s/ JANET YEUNG
 
Janet Yeung
 
Authorized Signatory
 
 

 

6

--------------------------------------------------------------------------------




MHR INSTITUTIONAL ADVISORS III LLC
By:
/s/ JANET YEUNG
 
Janet Yeung
 
Authorized Signatory
 
 



MHR ADVISORS LLC
By:
/s/ JANET YEUNG
 
Janet Yeung
 
Authorized Signatory
 
 



MHRC LLC
By:
/s/ JANET YEUNG
 
Janet Yeung
 
Authorized Signatory
 
 



MHR FUND MANAGEMENT LLC
By:
/s/ JANET YEUNG
 
Janet Yeung
 
Authorized Signatory
 
 



MHR HOLDINGS LLC
By:
/s/ JANET YEUNG
 
Janet Yeung
 
Authorized Signatory
 
 



/s/ MARK H. RACHESKY
Mark H. Rachesky
 
 



    

7

--------------------------------------------------------------------------------




SCHEDULE A
1. MHR Institutional Partners III LP
2. MHR Capital Partners Master Account LP
3. MHR Capital Partners (100) LP
4. MHR Institutional Advisors III LLC
5. MHR Advisors LLC
6. MHRC LLC
7. MHR Fund Management LLC
8. MHR Holdings LLC
9. Mark H. Rachesky





8